 



Exhibit 10.1

AGREEMENT

between

T. ROWE PRICE RETIREMENT PLAN SERVICES, INC.

and

T. ROWE PRICE FUNDS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
Article A
  Terms of Appointment         2  
 
               
Article B
  Duties of RPS         2  

  1.    Contributions — Retirement Plans and Retirement Accounts         2  

  2.    Retirement Plans — Redemptions to Cover Distributions         3  

  3.    Other Provisions         4  

  4.    Exchanges         5  

  5.    Books and Records         5  

  6.    Tax Information         6  

  7.    Other Information to be Furnished to the Funds         7  

  8.    Telephone/On-Line Services         7  

  9.    Correspondence         7  

  10.   Prospectuses/Confirmation Statements         7  

  11.   Proxies         7  

  12.   Forms N-SAR and N-CSR         8  

  13.   Withholding         8  

  14.   Excessive Trading         8  
 
               
Article C
  Fees and Expenses         8  

  1.   Postage         8  

  2.   Proxies         9  

  3.   Communications         9  

  4.   Record Retention         10  

  5.   Disaster Recovery         10  
 
               
Article D
  Representations and Warranties of RPS         10  
 
               
Article E
  Representations and Warranties of the Fund         11  
 
               
Article F
  Standard of Care/Indemnification         12  
 
               
Article G
  Dual Interests         14  
 
               
Article H
  Documentation         14  
 
               
Article I
  Recordkeeping/Confidentiality         16  
 
               
Article J
  Ownership of Software and Related Material         16  
 
               
Article K
  As of Transactions         16  

  1.    Reporting         17  

  2.    Liability         17  

i



--------------------------------------------------------------------------------



 



              Page  
Article L
  Term and Termination of Agreement         19  
 
               
Article M
  Notice         20  
 
               
Article N
  Assignment         20  
 
               
Article O
  Amendment/Interpretive Provisions         20  
 
               
Article P
  Further Assurances         21  
 
               
Article Q
  Maryland Law to Apply         21  
 
               
Article R
  Merger of Agreement         21  
 
               
Article S
  Counterparts         21  
 
               
Article T
  The Parties         21  
 
               
Article U
  Directors, Trustees and Shareholders and Massachusetts Business Trust        
21  
 
               
Article V
  Captions         22  
 
               

  APPENDIX A            

ii

 



--------------------------------------------------------------------------------



 



     AGREEMENT, made as of the first day of January, 2005, by and between T.
ROWE PRICE RETIREMENT PLAN SERVICES, INC., a Maryland corporation having its
principal office and place of business at 100 East Pratt Street, Baltimore,
Maryland 21202 (“RPS”), and EACH FUND WHICH IS LISTED ON APPENDIX A (as such
Appendix may be amended from time to time) and which evidences its agreement to
be bound hereby by executing a copy of this Agreement (each Fund hereinafter
referred to as “the Fund”) whose definition may be found in Article T;

     WHEREAS, the Funds are named investment options under various tax-sheltered
plans, including, but not limited to, state and local government deferred
compensation plans, 403(b) plans, and profit sharing, thrift, 401(k) and money
purchase pension plans for self-employed individuals, professional partnerships
and corporations (collectively referred to as “Retirement Plans”); and the Fund
has determined that such investments of Retirement Plans in the Funds are in the
best long-term interest of the Funds;

     WHEREAS, RPS has the capability of providing special services, on behalf of
the Fund, for the existing accounts of individuals (“Participants”)
participating in these Retirement Plans (“Retirement Accounts”);

     WHEREAS, RPS represents that it is registered with the Securities and
Exchange Commission as a Transfer Agent under Section 17A of the Securities
Exchange Act of 1934 (the “‘34 Act”);

     WHEREAS, RPS may subcontract or jointly contract with other parties on
behalf of the Funds to perform certain of the functions described herein, RPS
may also enter into, on behalf of the Funds, certain banking relationships to
perform various banking services, including, but not limited to, check deposits,
disbursements, automatic clearing house transactions (“ACH”) and wire transfers.
Subject to guidelines mutually agreed upon by the Funds and RPS, excess
balances, if any, resulting from these banking relationships will be invested
and the income therefrom will be used to offset fees which would otherwise be
charged to the Funds under this Agreement; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Fund desires to contract with RPS to provide the functions and
services described herein in connection with the Retirement Plans and Retirement
Accounts.

     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

A. Terms of Appointment

     Subject to the terms and conditions set forth in this Agreement, the Fund
hereby employs and appoints RPS to perform the services and functions described
herein in connection with certain Retirement Plan and Retirement Accounts as
agreed upon by the parties.



B.   Duties of RPS

     RPS agrees that it will perform the following services:


     1. Contributions — Retirement Plans and Retirement Accounts

     After RPS has received monies from Retirement Plans and has determined the
proper allocation of such monies to the Retirement Accounts or Participants
based upon instructions received from Participants, Retirement Plans or their
designees, or Retirement Plan Administrator(s) (“Administrator(s)”), RPS will,
as a responsibility under the Agreement:



  a.   In the case of a new Participant, establish and maintain a Retirement
Account for such Participant;     b.   Compute the number of shares of each Fund
to which the Participant is entitled in accordance with the price per share of
such Fund as calculated and provided by the Fund for orders received at that
time and date, and purchase the appropriate shares in each such Retirement
Account;     c.   Calculate the aggregate of all purchases in the Retirement
Accounts and transmit the net purchase order to T. Rowe Price Services, Inc.
(“Services") through the National Securities Clearing Corporation (“NSCC”) or
such other agreed upon method or

2



--------------------------------------------------------------------------------



 



      directly to the Fund, as the case may be, for purchase into an omnibus
account established in each Fund registered in RPS’ or its affiliates’ name as
agent for Retirement Plans or in the individual Retirement Plan’s name (“Omnibus
Account”);



  d.   Transmit to Services by wire, directly or through the NSCC, at a time
designated by the NSCC or mutually agreed upon by both parties, the aggregate
money allocated to coincide with the purchase order; and     e.   Ensure that
all contributions are processed in accordance with Rule 22c-1 of the Investment
Company Act of 1940 (“'40 Act”).

     2. Retirement Plans — Redemptions to Cover Distributions

     After RPS has received instructions from the Administrator or Participants
regarding distributions to be made to Participants or their designated
beneficiaries from Funds designated as investment options under the Retirement
Plan, RPS will, as a responsibility under the Agreement:



  a.   Compute the number of shares to be redeemed from each such Retirement
Account for such distributions in accordance with the price per share of such
Fund as calculated and provided by the Fund for orders received in good order at
that time and date.     b.   After such computation, calculate the aggregate
amount of all redemptions in the Retirement Accounts.     c.   Transmit any net
redemption order to Services, through the NSCC or such other method mutually
agreed upon, or directly to the Fund, as the case may be, for the Omnibus
Account of each Fund. Services will wire proceeds to RPS, directly or through
the NSCC, to coincide with the redemption order for each Omnibus Account. RPS
will distribute to Participants or their designated beneficiaries the amount to
be disbursed.

3



--------------------------------------------------------------------------------



 



  d.   After RPS has received instructions from the Administrator regarding
disbursements to be made regarding the payment of fees due the Administrator, or
other persons including RPS, RPS will, as a responsibility under this Agreement:



  i.   Compute the number of shares to be redeemed from each Retirement Account
to pay for such disbursements and the total number of all shares to be redeemed
in accordance with the price per share for orders received in good order at that
time and date, of such Fund as calculated and provided by the Fund; and    
ii.   Inform Services, directly or through the NSCC, or the Funds directly, as
the case may be, of the necessary Shares to be redeemed from the Omnibus Account
of the Funds to cover such disbursements.



  e.   Ensure that all redemption orders are processed in accordance with Rule
22c-1 of the ‘40 Act.     f.   Calculate and assess redemption fees for those
Fund’s that assess redemption fees and pay such fee to the Fund in accordance
with the Fund’s then-current prospectus and the guidelines established between
the Fund and RPS.

     3. Other Provisions



  a.   If any instruction tendered by an Administrator to purchase or redeem
shares in a Retirement Account is not satisfactory to RPS, RPS shall promptly
notify the Administrator of such fact together with the reason therefore;    
b.   The authority of RPS to perform its responsibilities under Paragraph B(2)
with respect to each Fund shall be suspended upon RPS’ receipt of notification
from such Fund of the suspension of the determination of the Fund’s net asset
value per share and shall remain suspended until RPS receives proper
notification from the Fund; and

4



--------------------------------------------------------------------------------



 



  c.   The Fund will promptly inform RPS of the declaration of any dividend or
distribution on account of the capital stock of any Fund so that RPS may
properly credit income and capital gain payments to each Retirement Account.

     4. Exchanges

     Effect exchanges of shares of the Funds in the Retirement Accounts upon
receipt of appropriate instructions from the Administrator and/or Participant in
accordance with the price per share of the Funds as calculated and provided by
the Fund for orders received in good order at that time and date. Calculate and
transmit a net purchase and redemption order to Services directly or through the
NSCC, or the Fund, as the case may be, for the Omnibus Account of each Fund. RPS
will transmit by wire to Services, directly or through the NSCC, the aggregate
monies allocated to each Fund to coincide with any net purchase order or
instruct Services to wire to it, directly or through the NSCC, monies from each
Fund’s Omnibus Account to coincide with any net redemption order. RPS shall
ensure that all exchange orders are processed in accordance with Rule 22c-1 of
the ‘40 Act.

     5. Books and Records

     RPS shall maintain records showing for each Retirement Plan or Retirement
Account, the following:



  a.   Names, addresses and tax identification numbers, when provided;
    b.   Number of shares held of each Fund;     c.   Historical information
regarding the account of each Participant and/or Retirement Plan, including
dividends and capital gain distributions invested in shares;     d.   Any
instructions from a Participant or Administrator, including all forms executed
by a Participant with respect to elections with respect to payment options in
connection with the redemption of shares or distribution elections, if
applicable; and

5



--------------------------------------------------------------------------------



 



  e.   Any information required in order for RPS to perform the calculations
contemplated under this Agreement.

     Any such records maintained pursuant to Rule 31a-1 under the Investment
Company Act of 1940 and Rule 17Ad-6 and 7 of the Securities and Exchange Act of
1934 will be preserved for the periods and manner prescribed under the Rules,
including any requirements for electronic storage of records. Disposition of
such records after such prescribed periods shall be as mutually agreed upon from
time to time by RPS and the Funds. The retention of such records, which may be
inspected by the Fund at reasonable times, shall be at the expense of the Funds.
All records maintained by RPS in connection with the performance of its duties
under this Agreement will remain the property of the Funds and, in the event of
termination of this Agreement, will be delivered to the Fund as of the date of
termination of this agreement or at such other time as may be mutually agreed
upon.

     6. Tax Information

     RPS shall also prepare and file with appropriate federal agencies, such
information returns and reports as required by applicable Federal statutes
relating to redemptions effected in Retirement Accounts which constitute
reportable distributions. RPS will also prepare and submit to Participants, such
reports containing information as is required by applicable Federal law.

     7. Other Information to be Furnished to the Funds

     RPS will furnish to the Fund, such information, including Participant lists
and statistical information and other information for the Fund to comply with
the Sarbanes-Oxley Act of 2002 as may be agreed upon from time to time between
RPS and the Fund.

6



--------------------------------------------------------------------------------



 



     8. Telephone/On-Line Services

     RPS will promptly respond to any telephone calls from Administrators and/or
Participants relating to the Retirement Accounts and/or questions pertaining to
the Funds. RPS will also be responsible for providing a telephone voice response
unit and on-line services. Procedures for processing telephone, voice response
unit and on-line transactions will be mutually agreed upon by both parties.

     9. Correspondence

     RPS will promptly and fully answer correspondence from Administrators and
Participants relating to Retirement Accounts and transfer agent procedures, and
such other correspondence as may from time to time be mutually agreed upon with
the Funds. Copies of all correspondence will be retained by RPS in accordance
with applicable law.

     10. Prospectuses/Confirmation Statements

     RPS will be responsible for mailing all confirmations and statements
relating to transactions in the Funds, prospectuses, semi-annual and annual
reports of the Funds and other enclosures and mailings, as may be requested by
the Funds or required by applicable Federal law.

     11. Proxies

     As requested by the Funds, RPS shall assist in the mailing of proxy cards
and other material required to be mailed by the Fund in connection with
shareholder meetings of the Fund and shall assist in the receipt, examination
and tabulation of returned proxies and the certification of the vote to the
Fund.

     12. Forms N-SAR and N-CSR

     RPS shall maintain such records, if any, as shall enable the Fund to
fulfill the requirements of Forms N-SAR and N-CSR.

7



--------------------------------------------------------------------------------



 



     13. Withholding

     The Fund and RPS shall agree to procedures to be followed with respect to
RPS’ responsibilities in connection with compliance for federal withholding on
distributions to Participants from Retirement Accounts and related disbursements
of withholdings to the Internal Revenue Service.

     14. Excessive Trading

     RPS shall monitor Participant accounts to determine if trading activity is
in conformance with the Fund’s excessive trading policy as set forth in the
Fund’s then-current prospectus. If the Fund’s policy is violated, RPS shall take
action to restrict the account in accordance with procedures agreed upon between
RPS and the Funds.

C. Fees and Expenses.

     Except as set forth in this Paragraph C and Schedule A, RPS is responsible
for all expenses relating to the providing of services hereunder. Each Fund is
directly responsible for the fees set forth under Schedule A as well as the
following expenses and charges:

     1. Postage

     The cost of postage and freight for mailing materials, including
confirmations, statements, tax forms and Fund prospectuses and Fund shareholder
reports, to Participants with investments in the Fund, or their agents,
including overnight delivery, UPS and other express mail services and special
courier services required to transport mail between RPS locations and mail
processing vendors.

     2. Proxies

     The cost to mail proxy cards and other material supplied to it by the Fund
and costs related to the receipt, examination and tabulation of returned proxies
and the certification of the vote to the Fund.

8



--------------------------------------------------------------------------------



 



     3. Communications



  a.   Print. The printed forms used internally and externally for documentation
and processing Participant, or their agent’s, inquiries and requests; paper and
envelope supplies for letters, notices, and other written communications sent to
Administrators and Participants, or their agents, which includes charges from T.
Rowe Price Investment Technology, Inc. of T. Rowe Price Associates, Inc. for
internally printed forms and written communications to existing Participants
with investments in the Funds or their Administrator.     b.   Print & Mail
House. The cost of internal and third party printing and mail house services,
including printing of statements, tax forms, prospectuses and reports to plans
or participants with investments in the Funds.     c.   Voice and Data. The cost
of equipment (including associated maintenance), supplies and services used for
communicating with existing Participants or their Administrator, the Fund’s
transfer agent, other Fund offices, and other agents of either the Fund or RPS.
These charges shall include:



  •   telephone toll charges (both incoming and outgoing, local, long distance
and mailgrams);     •   data and telephone lines and associated equipment such
as modems, multiplexers, and facsimile equipment; and     •   production
support, service enhancements, and custom reporting for the Participant
recordkeeping system.

9



--------------------------------------------------------------------------------



 



     4. Record Retention

     The cost of maintenance and supplies used to maintain, microfilm, copy,
record, index, display, retrieve, and store, in optical disc, cd rom or
microfiche or microfilm form, documents and records.

     5. Disaster Recovery

     The cost of services, equipment, facilities and other charges necessary to
provide disaster recovery for any and all services listed in this Agreement,
which includes charges from T. Rowe Price Technologies Inc. for the cost of
providing recovery of critical shareholder servicing systems maintained
internally, as agreed to by the parties.

As an accommodation to the Funds, and acting as their agent, RPS may make
payments directly to vendors for Fund expenses and, thereafter, be reimbursed by
the Funds on a timely basis. The fees and expenses under this Paragraph C shall
be allocated to the Funds based on a reasonable allocation methodology agreed
upon by the parties.


D. Representations and Warranties of RPS

RPS represents and warrants to the Fund that:

1. It is a corporation duly organized and existing and in good standing under
the laws of Maryland.

2. It is duly qualified to carry on its business in Alaska, California,
Colorado, District of Columbia, Florida, Illinois, Maryland, Massachusetts, New
Jersey and Virginia.

3. It is empowered under applicable laws and by its charter and by-laws to enter
into and perform this Agreement.

4. All requisite corporate proceedings have been taken to authorize it to enter
into and perform this Agreement.

5. It has and will continue to have access to the necessary facilities,
equipment and personnel to perform its duties and obligations under this
Agreement.

10



--------------------------------------------------------------------------------



 



6. It is registered with the Securities and Exchange Commission as a Transfer
Agent pursuant to Section 17A of the ‘34 Act.

E. Representations and Warranties of the Fund

The Fund represents and warrants to RPS that:

1. It is a corporation or business trust duly organized and existing and in good
standing under the laws of Maryland, or Massachusetts, as the case may be.

2. It is empowered under applicable laws and by its Articles of Incorporation or
Declaration of Trust, as the case may be, and By-Laws to enter into and perform
this Agreement.

3. All proceedings required by said Articles of Incorporation or Declaration of
Trust, as the case may be, and By-Laws have been taken to authorize it to enter
into and perform this Agreement.

4. It is an investment company registered under the Act.

5. A registration statement under the Securities Act of 1933 (the “'33 Act”) is
currently effective and will remain effective, and appropriate state securities
law filing have been made and will continue to be made, with respect to all
shares of the Fund being offered for sale.

F. Standard of Care/Indemnification

Notwithstanding anything to the contrary in this Agreement:


1. RPS shall not be liable to the Fund for any act or failure to act by it or
its agents or subcontractors on behalf of the Fund in carrying or attempting to
carry out the terms and provisions of this Agreement provided RPS has acted in
good faith and without negligence or willful misconduct and selected and
monitored the performance of its agents and subcontractors with reasonable care.

11



--------------------------------------------------------------------------------



 



2. The Fund shall indemnify and hold RPS harmless from and against all losses,
costs, damages, claims, actions and expenses, including reasonable expenses for
legal counsel, incurred by RPS resulting from: (i) any action or omission by RPS
or its agents or subcontractors in the performance of their duties hereunder;
(ii) RPS acting upon instructions reasonably believed by it to have been
executed by a duly authorized officer of the Fund; or (iii) RPS acting upon
information provided by the Fund in form and under policies agreed to by RPS and
the Fund. RPS shall not be entitled to such indemnification in respect of
actions or omissions constituting negligence or willful misconduct of RPS or
where RPS has not exercised reasonable care in selecting or monitoring the
performance of its agents or subcontractors.

3. Except as provided in Article K of this Agreement, RPS shall indemnify and
hold harmless the Fund from all losses, costs, damages, claims, actions and
expenses, including reasonable expenses for legal counsel, incurred by the Fund
resulting from negligence or willful misconduct of RPS or which result from RPS’
failure to exercise reasonable care in selecting or monitoring the performance
of its agents or subcontractors. The Fund shall not be entitled to such
indemnification in respect of actions or omissions constituting negligence or
willful misconduct of such Fund or its agents or subcontractors; unless such
negligence or misconduct is attributable to RPS.

4. In determining RPS’ liability, an isolated error or omission will normally
not be deemed to constitute negligence when it is determined that:



  •   RPS had in place “appropriate procedures;”     •   the employees
responsible for the error or omission had been reasonably trained and were being
appropriately monitored; and

12



--------------------------------------------------------------------------------



 



  •   no evidence or circumstances have been produced to indicate that the
individual who committed the error or omission was functioning in bad faith,
gross negligence or willful misconduct at the time of the incident.

It is understood that RPS is not obligated to have in place separate procedures
to prevent each and every conceivable type of error or omission. The term
“appropriate procedures” shall mean procedures reasonably designed to prevent
and detect errors and omissions. In determining the reasonableness of such
procedures, weight will be given to such factors as are appropriate, including
the prior occurrence of any similar errors or omissions when such procedures
were in place and transfer agent industry standards in place at the time of the
occurrence.

5. In the event either party is unable to perform its obligations under the
terms of this Agreement because of acts of God, strikes or other causes
reasonably beyond its control, such party shall not be liable to the other party
for any loss, cost, damage, claims, actions or expense resulting from such
failure to perform or otherwise from such causes.

6. In order that the indemnification provisions contained in this Article F
shall apply, upon the assertion of a claim for which either party may be
required to indemnify the other, the party seeking indemnification shall
promptly notify the other party of such assertion, and shall keep the other
party advised with respect to all developments concerning such claim. The party
who may be required to indemnify shall have the option to participate with the
party seeking indemnification in the defense of such claim, or to defend against
said claim in its own name or in the name of the other party. The party seeking
indemnification shall in no case confess any claim or make any compromise in any
case in which the other party may be required to indemnify it except with the
other party’s prior written consent.

13



--------------------------------------------------------------------------------



 



7. Neither party to this Agreement shall be liable to the other party for
consequential damages under any provision of this Agreement.

G. Dual Interests

     It is understood that some person or persons may be directors, officers, or
shareholders of both RPS and the Fund and that the existence of any such dual
interest shall not affect the validity of this Agreement or of any transactions
hereunder except as otherwise provided by a specific provision of applicable
law.

H. Documentation

1. As requested by RPS, the Fund shall promptly furnish to RPS the following:



  a.   copy of the resolution of the Directors/Trustees of the Fund authorizing
the appointment of RPS and the execution and delivery of this Agreement;    
b.   A copy of the Articles of Incorporation or Declaration of Trust, as the
case may be, and By-Laws of the Fund and all amendments thereto;     c.   An
opinion of counsel for the Fund with respect to the validity of the stock, the
number of Shares authorized, the status of redeemed Shares, and the number of
Shares with respect to which a Registration Statement has been filed and is in
effect; and     d.   A copy of the Fund’s current and new prospectuses and
shareholder reports issued by the Fund.

     The delivery of any such document to either party hereto for the purpose of
any other agreement to which the Fund and RPS are or were parties shall be
deemed to be delivery for the purposes of this Agreement.

2. As requested by RPS, the Fund will also furnish to RPS from time to time the
following documents:

14



--------------------------------------------------------------------------------



 



  a.   Each resolution of the Board of Directors/Trustees of the Fund
authorizing the original issue of its shares;     b.   Each Registration
Statement filed with the Securities and Exchange Commission and amendments and
orders thereto in effect with respect to the sale of shares with respect to the
Fund;     c.   A certified copy of each amendment to the Articles of
Incorporation or Declaration of Trust, and the By-Laws of the Fund;     d.  
Certified copies of each vote of the Board of Directors/Trustees authorizing
officers to give instructions to the Fund; and     e.   Such other documents or
opinions which RPS, in its discretion, may reasonably deem necessary or
appropriate in the proper performance of its duties under this Agreement.

3. RPS hereby agrees to establish and maintain facilities and procedures
reasonably acceptable to the Fund for safekeeping of check forms and facsimile
signature imprinting devices, if any, and for the preparation or use, and for
keeping account of, such forms and devices.

I. Recordkeeping/Confidentiality

1. RPS shall keep records relating to the services to be performed hereunder, in
the form and manner as it may deem advisable, provided that RPS shall keep all
records in such form and in such manner as required by applicable law, including
the ‘40 Act and the ‘34 Act.


2. RPS and the Fund agree that all books, records, information and data
pertaining to the business of the other party which are exchanged or received
pursuant to the negotiation or the carrying out of this Agreement shall remain
confidential, and shall not be voluntarily disclosed

15



--------------------------------------------------------------------------------



 



to any other person, except: (a) after prior notification to and approval in
writing by the other party hereto, which approval shall not be unreasonably
withheld and may not be withheld where RPS or the Fund may be exposed to civil
or criminal contempt proceedings for failure to comply; (b) when requested to
divulge such information by duly constituted governmental authorities; (c) after
so requested by the other party hereto; or (d) by the Administrator.

J. Ownership of Software and Related Material

     All computer programs, magnetic tapes, written procedures and similar items
purchased and/or developed and used by RPS in performance of the Agreement shall
be the property of RPS and will not become the property of the Fund.

K. As Of Transactions

     For purposes of this Article K, the term “Transaction” shall mean any
single or “related transaction” (as defined below) involving the purchase or
redemption of shares (including exchanges) processed at a time other than the
time of the computation of the Fund’s net asset value per share next computed
after receipt of any such transaction order by RPS due to an act or omission of
RPS. “As Of Processing” refers to the processing of these Transactions. All As
Of Processing may only be performed in accordance with the requirements of
Rule 22c-1 of the ‘40 Act. RPS is responsible for monitoring As Of Transactions
procedures that set forth the circumstances under which As Of Transactions are
permitted. If more than one Transaction (“Related Transaction”) in the Fund is
caused by or occurs as a result of the same act or omission, such transactions
shall be aggregated with other transactions in the Fund and be considered as one
Transaction.

16



--------------------------------------------------------------------------------



 



     1. Reporting

     RPS shall:



  a.   Utilize a system to identify all Transactions, and shall compute the net
effect of such Transactions upon the Fund on a daily, monthly and rolling
365 day basis. The monthly and rolling 365 day periods are hereinafter referred
to as “Cumulative.”     b.   Supply to the Fund, from time to time as mutually
agreed upon, a report summarizing the Transactions and the daily and Cumulative
net effects of such Transactions both in terms of aggregate dilution and loss
(“Dilution”) or gain and negative dilution (“Gain”) experienced by the Fund, and
the impact such Gain or Dilution has had upon the Fund’s net asset value per
share.     c.   With respect to any Transaction which causes Dilution to the
Fund of $100,000 or more, immediately provide the Fund: (i) a report identifying
the Transaction and the Dilution resulting therefrom, (ii) the reason such
Transaction was processed as described above, and (iii) the action that RPS has
or intends to take to prevent the reoccurrence of such as of processing
(“Report”).

     2. Liability



  a.   It will be the normal practice of the Fund not to hold RPS liable with
respect to any Transaction which causes Dilution to any single Fund of less than
$25,000. RPS will, however, closely monitor for each Fund the daily and
Cumulative Gain/Dilution which is caused by Transactions of less than $25,000.
When the Cumulative Dilution to any Fund exceeds 3/10 of 1% of net asset value
per share, RPS, in consultation with counsel to the Fund, will make appropriate
inquiry to determine whether it should take any remedial action. RPS will report
to the Board of Directors/Trustees of the Fund (“Board”), as appropriate, any
action it has taken.     b.   Where a Transaction causes Dilution to a Fund
equal to or greater than $25,000 (“Significant Transaction") but less than
$100,000, RPS will review with Counsel to

17



--------------------------------------------------------------------------------



 



the Fund the circumstances surrounding the underlying Significant Transaction to
determine whether the Significant Transaction was caused by or occurred as a
result of a negligent act or omission by RPS. If it is determined that the
Dilution is the result of a negligent action or omission by RPS, RPS and outside
counsel for the Fund will negotiate settlement. All such Significant
Transactions will be reported to the Audit Committee at least annually (unless
the settlement fully compensates the Fund for any Dilution). Any Significant
Transaction, however, causing Dilution in excess of the lesser of $100,000 or a
penny per share will be promptly reported to the Board and resolved at the next
scheduled Board Meeting. Settlement for Significant Transactions causing
Dilution of $100,000 or more will not be entered into until approved by the
Board. The factors to consider in making any determination regarding the
settlement of a Significant Transaction would include but not be limited to:



  i.   Procedures and controls adopted by RPS to prevent As Of Processing;    
ii.   Whether such procedures and controls were being followed at the time of
the Significant Transaction;     iii.   The absolute and relative volume of all
transactions processed by RPS on the day of the Significant Transaction;    
iv.   The number of Transactions processed by RPS during prior relevant periods,
and the net Dilution/Gain as a result of all such Significant Transactions to
the Fund and to all other Funds; and     v.   The prior response of RPS to
recommendations made by the Funds regarding improvement to RPS’ As Of Processing
procedures.

18



--------------------------------------------------------------------------------



 



  c.   In determining RPS’ liability with respect to a Significant Transaction,
an isolated error or omission will normally not be deemed to constitute
negligence when it is determined that:



  •   RPS had in place “Appropriate Procedures “ as defined in Section 4 of
Article F of this Agreement (it is understood that RPS is not obligated to have
in place separate procedures to prevent each and every conceivable type of error
or omission);     •   the employees responsible for the error or omission had
been reasonably trained and were being appropriately monitored; and     •   no
evidence or circumstances have been produced to indicate that the individual who
committed the error or omission was functioning in bad faith, gross negligence
or willful misconduct at the time of the incident.

L. Term and Termination of Agreement

1. This Agreement shall run for a period of one (1) year from the date first
written above and will be renewed from year to year thereafter unless terminated
by either party as provided hereunder.

2. This Agreement may be terminated by the Funds upon one hundred twenty
(120) days’ prior written notice to RPS; and by RPS, upon three hundred
sixty-five (365) days’ prior written notice to the Fund.

3. Upon termination hereof, the Fund shall pay to RPS such compensation as may
be due as of the date of such termination, and shall likewise reimburse for
out-of-pocket expenses related to its services hereunder.

19



--------------------------------------------------------------------------------



 



M. Notice

     Any notice as required by this Agreement shall be sufficiently given
(i) when sent to an authorized person of the other party at the address of such
party set forth above or at such other address as such party may from time to
time specify in writing to the other party; or (ii) as otherwise agreed upon by
appropriate officers of the parties hereto.

N. Assignment

     Neither this Agreement nor any rights or obligations hereunder may be
assigned either voluntarily or involuntarily, by operation of law or otherwise,
by either party without the prior written consent of the other party.

O. Amendment/Interpretive Provisions

     The parties by mutual written agreement may amend this Agreement at any
time. In addition, in connection with the operation of this Agreement, RPS and
the Fund may agree from time to time on such provisions interpretive of or in
addition to the provisions of this Agreement as in their joint opinion may be
consistent with the general tenor of this Agreement. Any such interpretive or
additional provisions are to be signed by all parties and annexed hereto, but no
such provision shall contravene any applicable federal or state law or
regulation and no such interpretive or additional provision shall be deemed to
be an amendment of this Agreement.

P. Further Assurances

     Each party agrees to perform such further acts and execute such further
documents as are necessary to effectuate the purposes hereof.

Q. Maryland Law to Apply

     This Agreement shall be construed and the provisions thereof interpreted
under and in accordance with the laws of Maryland.

20



--------------------------------------------------------------------------------



 



R. Merger of Agreement

     This Agreement, including the attached Schedule supersede any prior
agreement with respect to the subject hereof, whether oral or written.

S. Counterparts

     This Agreement may be executed by the parties hereto in any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

T. The Parties

     All references herein to “the Fund” are to each of the Funds listed on
Appendix A individually, as if this Agreement were between such individual Fund
and RPS. In the case of a series Fund or trust, all references to “the Fund” are
to the individual series or portfolio of such Fund or trust, or to such Fund or
trust on behalf of the individual series or portfolio, as appropriate. The
“Fund” also includes any T. Rowe Price Fund which may be established after the
date of this Agreement. Any reference in this Agreement to “the parties” shall
mean RPS and such other individual Fund as to which the matter pertains.

U. Directors, Trustees and Shareholders and Massachusetts Business Trust

     It is understood and is expressly stipulated that neither the holders of
shares in the Fund nor any Directors or Trustees of the Fund shall be personally
liable hereunder. With respect to any Fund which is a party to this Agreement
and which is organized as a Massachusetts business trust, the term “Fund” means
and refers to the trustees from time to time serving under the applicable trust
agreement (Declaration of Trust) of such Trust as the same may be amended from
time to time. It is expressly agreed that the obligations of any such Trust
hereunder shall not be binding upon any of the trustees, shareholders, nominees,
officers, agents or employees of the Trust, personally, but bind only the trust
property of the Trust, as provided in the Declaration of Trust of the Trust. The
execution and delivery of this Agreement has been authorized by the Trustees and
signed by an authorized officer of the Trust, acting as such, and neither such
authorization by such Trustees nor

21



--------------------------------------------------------------------------------



 



such execution and delivery by such officer shall be deemed to have been made by
any of them, but shall bind only the trust property of the Trust as provided in
its Declaration of Trust.

V. Captions

     The captions in the Agreement are included for convenience of reference
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in their names and on their behalf under their seals by and through
their duly authorized officers.

      T. ROWE PRICE RETIREMENT PLAN
SERVICES, INC.   T. ROWE PRICE FUNDS
      BY: /S/ Charles E. Vieth   BY: /S/ Joseph A. Carrier

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

DATED: April 22, 2005   DATED: April 21, 2005

22



--------------------------------------------------------------------------------



 



APPENDIX A

T. ROWE PRICE BALANCED FUND, INC.

T. ROWE PRICE BLUE CHIP GROWTH FUND, INC.
T. Rowe Price Blue Chip Growth Fund—R Class

T. ROWE PRICE CAPITAL APPRECIATION FUND

T. ROWE PRICE CAPITAL OPPORTUNITY FUND, INC.
T. Rowe Price Capital Opportunity Fund—R Class

T. ROWE PRICE CORPORATE INCOME FUND, INC.

T. ROWE PRICE DEVELOPING TECHNOLOGIES FUND, INC.

T. ROWE PRICE DIVERSIFIED MID-CAP GROWTH FUND, INC.

T. ROWE PRICE DIVERSIFIED SMALL-CAP GROWTH FUND, INC.

T. ROWE PRICE DIVIDEND GROWTH FUND, INC.

T. ROWE PRICE EQUITY INCOME FUND
T. Rowe Price Equity Income Fund—R Class

T. ROWE PRICE FINANCIAL SERVICES FUND, INC.

T. ROWE PRICE GNMA FUND

T. ROWE PRICE GLOBAL TECHNOLOGY FUND, INC.

T. ROWE PRICE GROWTH & INCOME FUND, INC.

T. ROWE PRICE GROWTH STOCK FUND, INC.
T. Rowe Price Growth Stock Fund—R Class

T. ROWE PRICE HEALTH SCIENCES FUND, INC.

T. ROWE PRICE HIGH YIELD FUND, INC.

T. ROWE PRICE INFLATION PROTECTED BOND FUND, INC.

T. ROWE PRICE INDEX TRUST, INC.
T. Rowe Price Equity Index 500 Fund
T. Rowe Price Extended Equity Market Index Fund
T. Rowe Price Total Equity Market Index Fund


T. ROWE PRICE INSTITUTIONAL EQUITY FUNDS, INC.

1



--------------------------------------------------------------------------------



 



T. Rowe Price Institutional Mid-Cap Equity Growth Fund
T. Rowe Price Institutional Large-Cap Value Fund
T. Rowe Price Institutional Small-Cap Stock Fund
T. Rowe Price Institutional Large-Cap Growth Fund
T. Rowe Price Institutional Large-Cap Core Growth Fund

T. ROWE PRICE INSTITUTIONAL INCOME FUNDS, INC.
T. Rowe Price Institutional High Yield Fund
T. Rowe Price Institutional Core Plus Fund

T. ROWE PRICE INSTITUTIONAL INTERNATIONAL FUNDS, INC.
T. Rowe Price Institutional Foreign Equity Fund
T. Rowe Price Institutional Emerging Markets Equity Fund

T. ROWE PRICE INTERNATIONAL FUNDS, INC.
T. Rowe Price International Stock Fund
T. Rowe Price International Stock Fund—R Class
T. Rowe Price International Discovery Fund
T. Rowe Price European Stock Fund
T. Rowe Price New Asia Fund
T. Rowe Price Japan Fund
T. Rowe Price Latin America Fund
T. Rowe Price Emerging Markets Stock Fund
T. Rowe Price Global Stock Fund
T. Rowe Price International Growth & Income Fund
T. Rowe Price International Growth & Income Fund—R Class
T. Rowe Price Emerging Europe & Mediterranean Fund
T. Rowe Price International Bond Fund
T. Rowe Price Emerging Markets Bond Fund


T. ROWE PRICE INTERNATIONAL INDEX FUND, INC.
T. Rowe Price International Equity Index Fund

T. ROWE PRICE MEDIA & TELECOMMUNICATIONS FUND, INC.

T. ROWE PRICE MID-CAP GROWTH FUND, INC.
T. Rowe Price Mid-Cap Growth Fund—R Class

T. ROWE PRICE MID-CAP VALUE FUND, INC.
T. Rowe Price Mid-Cap Value Fund—R Class

T. ROWE PRICE NEW AMERICA GROWTH FUND

T. ROWE PRICE NEW ERA FUND, INC.

T. ROWE PRICE NEW HORIZONS FUND, INC.

T. ROWE PRICE NEW INCOME FUND, INC.


2



--------------------------------------------------------------------------------



 



T. Rowe Price New Income Fund—R Class

T. ROWE PRICE PERSONAL STRATEGY FUNDS, INC.
T. Rowe Price Personal Strategy Balanced Fund
T. Rowe Price Personal Strategy Growth Fund
T. Rowe Price Personal Strategy Income Fund


T. ROWE PRICE PRIME RESERVE FUND, INC.

T. ROWE PRICE REAL ESTATE FUND, INC.

T. ROWE PRICE RETIREMENT FUNDS, INC.
T. Rowe Price Retirement 2010 Fund
T. Rowe Price Retirement 2010 Fund—R Class
T. Rowe Price Retirement 2020 Fund
T. Rowe Price Retirement 2020 Fund—R Class
T. Rowe Price Retirement 2030 Fund
T. Rowe Price Retirement 2030 Fund—R Class
T. Rowe Price Retirement 2040 Fund
T. Rowe Price Retirement 2040 Fund— R Class
T. Rowe Price Retirement Income Fund
T. Rowe Price Retirement Income Fund—R Class
T. Rowe Price Retirement 2005 Fund
T. Rowe Price Retirement 2015 Fund
T. Rowe Price Retirement 2025 Fund
T. Rowe Price Retirement 2035 Fund


T. ROWE PRICE SCIENCE & TECHNOLOGY FUND, INC.

T. ROWE PRICE SHORT-TERM BOND FUND, INC.

T. ROWE PRICE SMALL-CAP STOCK FUND, INC.

T. ROWE PRICE SMALL-CAP VALUE FUND, INC.

T. ROWE PRICE SPECTRUM FUND, INC.
Spectrum Income Fund
Spectrum Growth Fund
Spectrum International Fund


T. ROWE PRICE SUMMIT FUNDS, INC.
T. Rowe Price Summit Cash Reserves Fund
T. Rowe Price Summit GNMA Fund


T. ROWE PRICE U.S. BOND INDEX FUND, INC.
T. ROWE PRICE U.S. TREASURY FUNDS, INC.
U.S. Treasury Intermediate Fund
U.S. Treasury Long-Term Fund

U.S. Treasury Money Fund

T. ROWE PRICE VALUE FUND, INC.

3